Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 05/18/2021. 
Claims 1-4, 6, 8-10, 15-17 and 19 are amended. Claims 5, 14, and 20 are cancelled. Claims 21-23 are new. Claims 1-4, 6-13, 15-19 and 21-23 are pending. 
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-5, 7, 9 and 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012) in view of Wang et al (US Application: US 2009/0158134, published: Jun. 18, 2009, filed: Dec. 14, 2007).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012) in view of Pavek et al (US Patent: US 8091036, issued: Jan. 3, 2012, filed: Apr. 27, 2006).
Claim 10 – 15 rejected under 35 U.S.C. 103 as being unpatentable over Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012) in view of Wang et al (US Application: US 2009/0158134, published: Jun. 18, 2009, filed: Dec. 14, 2007) in view of Pavek et al (US Patent: US 8091036, issued: Jan. 3, 2012, filed: Apr. 27, 2006).


Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9 and 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012) in view of Tsai et al (US Application: US 2015/0347432, published: Dec 3, 2015, filed: June 3, 2014).


With regards to claim 1. Ahmadullin et al teaches a method, comprising: 
receiving, by a computer system, information specifying content of a user interface (UI) (Abstract, column 2, lines 9-24 and column 4, lines 1-17: document information that includes the document, document layout model and document descriptors which are used to specify arrangement of content of rendering on an interface is obtained); 



applying,  by the computer system a machine learning algorithm,  on the image to determine location information for content included [for] at least two child elements , wherein the location information includes a position of the content [for] the at least two child elements (Fig 1A: the document comprises a plurality of element data regions/portions/blocks and the document (100) is the encompassing bounding element for elements contained within 100, then the elements contained within 100 (such as ref 110 , 120, or 130) are child elements); 

updating, by the computer system, the location information for the content included [for] at least one of the at least two child elements until the  content included within the at least two child elements is positioned in selected locations relative to each other in the  image (Fig 5: each of the child elements have a locations defined by content descriptors (Fig 1B and 1C) that are updated should an aesthetic criteria between any of the content elements are below an aesthetic threshold in view of the model); and 

generating, by the computer system, updated information specifying the content of the UI based on the updated location information for the content [for] the at least one child 

However, Ahmadullin et al does not expressly teach determine location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; .. updating .. the location information for the content included within at least one of the at least two child elements until content include within the at least two child elements is positioned in selected locations relative to each other … ; generating … updated information specifying the content … based on the updated location information for the content included within the at least one child element. 

Yet Tsai et al teaches teach determine location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; ... updating ... the location information for the content included within at least one of the at least two child elements until content include within the at least two child elements is positioned in selected locations relative to each other … ; generating … updated information specifying the content … based on the updated location information for the content included within the at least one child element (Fig 13-Fig 17, paragraphs 0030, 0084-0086: each image element can be content nested within a family/group 1360 (The family/group 1360 is interpreted as a child element since it is within a web page (parent) container). The web page can 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amhadullin et al’s ability to determine location formation for content of the at least two child elements to determine updated UI content, such that the location information would have further included location information belonging within the child elements as well when determined updated UI content, as taught by Tsai et al. The combination would have allowed Ahmadullin et al to have reduced layout errors such as misaligned content without having to have the user to be experienced in website design (Tsai et al, paragraph 0009).

With regards to claim 2. The method of claim 1, Ahmadullin et al teaches wherein determining the location information for the at least two child elements includes determining bounding regions for the at least two child elements in the  image and determining location information for the bounding regions (Fig 1A, column 2, lines 43-50: each of the elements have ‘regions’ which are bounding regions) and the location for the regions are defined through descriptors such as Fig. 1B and Fig 1C). Additionally, the combination of Ahmadullin and Tsai et al teaches determining location the content included within the at least two child elements includes determining bounding regions for the content included within the at least two child elements that is visible in the image… , as similarly explained in the rejection of claim 1 (the grouping elements are interpreted as child elements of the parent web page and bounding regions of images nested within the groupings are processed separately/subsquently), and is rejected under similar rationale.

With regards to claim 3. The method of claim 2, Ahmadullin et al teaches wherein the determined location information includes spacing information for the bounding regions in the  image (Fig 1B and Fig 1C: the spacing information for the regions of child elements include dimensional spacing data).

With regards to claim 4. The method of claim 1, Ahmadullin et al teaches further comprising determining, by the application of the machine learning algorithm on image, identifying information of the content [of] the at least two child elements in the  image (Fig 5, column 2, lines 9-16, column 3, lines 20-39 and 62-67, column 11, lines 50-67:  an algorithm analyzes the model of the document in view of the document descriptors and learns/adapts/adjusts spacing between elements based upon aesthetic criteria).

Additionally, the combination of Amadhullin and Tsai et al teaches … the content within the at least two child elements in the image wherein the determining the identification information includes determining a type of content for the content included within the at least two child elements, as similarly explained in the rejection for claim 1(paragraphs 


With regards to claim 6, the combination of Amhadullin et al and Tsai et al teaches wherein positioning the content included within the at least two child elements in the selected locations relative to each other includes positioning the content included within the at least two child elements in a selected alignment relative to each other, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. The method of claim 1, Ahmadullin et al teaches wherein the machine learning algorithm is a computer vision algorithm (the algorithm of fig 5 employs the use of a layout model the includes a statistical distribution of dimensions (see column 2, lines 16-22) and the algorithm then applies visualization calculations by identifying the visual/dimensional position of the elements of the page to the statistical distribution data in order to make adjustments to the visual layout of the elements (see column 11, lines 40-60)).

With regards to claim 9. The method of claim 1, Ahmadullin et al teaches wherein updating the location information for at least one of the at least two child elements until the at least two child elements are positioned in selected locations relative to each other in the rendered image includes: 

(a) updating the location information for at least one of the at least two child elements in the image (Fig 1B (e.g. see spacing between elements indicated by arrows such as ‘Y2’ between elements such as 110 and 120), Fig 1C, Fig 5: the positional information that can be between two elements are updated based upon adjustments for aesthetic criteria); 

(b) determining,  applying the machine learning algorithm to the image, the updated location information for the content [for] at least two child elements in the  image (any further adjustments can be made through the algorithm of Fig 5, and the location data adjusted accordingly); 

determining, by the computer system, whether the content [for] at least two child elements are positioned in selected locations relative to each other in the  image based on the updated location information (see column 11, lines 40-60, Fig 5: the user provides input to apply adjustments to locations (which can be spacing between two of the elements and the algorithm checks if the elements are positioned relative to an acceptable aesthetic threshold with one another);

 in response to the content [for] at least two child elements being determined to be positioned in the selected locations relative to each other in the  image, generating the updated information specifying the content of the UI based on the updated location information for the at least one child element (see column 11, lines 40-60, Fig 5: the 

and in response to the content [for] at least two child elements being determined to not be positioned in the selected locations relative to each other in the  image, repeating (a) and (b) until the content [for] at least two child elements is  determined to be positioned in the selected locations relative to each other in the  image (see column 11, lines 40-60, Fig 5: should the user input be determined to be positioned in a manner that would be considered not aesthetically positioned (the aesthetic measure is below the threshold), then the steps are repeated until the elements are positioned in an aesthetically acceptable manner).

Additionally, as explained in the rejection for claim 1, Ahmadullin et al’s processing of updating the location information for at least one of the at least two child elements is further modified, such that the updating the location further includes content included within the at least one of the at least two child elements …, as taught by Tsai et al, and is rejected under similar rationale. 

With regards to claim 16, Ahmadullin et al teaches a method, comprising: 
receiving, by a computer system, an image that is  rendering  of a user interface (UI) (Abstract, column 2, lines 9-24 and column 4, lines 1-17: document information that includes the document, document layout model and document descriptors which are used to specify arrangement of content of rendering on an interface is obtained), 

wherein the  image includes a rendering of a plurality of child elements positioned within at least one outer bounding region in the UI, and wherein the image includes a rendering of content within the plurality of child elements (Fig 1A: a child element (ref 110) includes an element (a triangle shape element) inside the child’s boundary/region and also the triangle shape is also located within an outer bounding region (the boundary of the page 100)); 

updating, by the computer system, the  image by placing the content [for] one or more of the child elements in selected locations in the  image (Fig 5: each of the child elements have a locations defined by content descriptors (Fig 1B and 1C) that are updated should an aesthetic criteria between any of the content elements are below an aesthetic threshold in view of the model); and 

applying , by the computer system , a machine learning algorithm on the updated image to determine location information the content [for] for the plurality of child elements in the updated  image … (Fig 5, column 2, lines 9-16, column 3, lines 20-39 and 62-67, column 11, lines 50-67:  an algorithm analyzes the model of the document in view of the document descriptors and learns/adapts/adjusts spacing between elements based upon aesthetic criteria); and 

generating, by the computer system, information specifying content of the UI based on the location information for the content [for] the plurality of child elements in the updated  

However Ahmadullin et al does not expressly teach.. updating .. the location information for the content included within at least one of the at least two child elements until content include within the at least two child elements is positioned in selected locations relative to each other … ; applying … location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; generating … updated information specifying content … based on the updated location information for the content included within the at least one child element. 

Yet Tsai et al teaches .. updating .. the location information for the content included within at least one of the at least two child elements until content include within the at least two child elements is positioned in selected locations relative to each other … ; applying … location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; generating … updated information specifying content … based on the updated location information for the content included within the at least one child element (Fig 13-Fig 17, paragraphs 0030, 0084-0086: each image element 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amhadullin et al’s ability to determine location formation for content of the at least two child elements to determine updated UI content, such that the location information would have further included location information belonging within the child elements as well when determined updated UI content, as taught by Tsai et al. The combination would have allowed Ahmadullin et al to have reduced layout errors such as misaligned content without having to have the user to be experienced in website design (Tsai et al, paragraph 0009). 

With regards to claim 17. The method of claim 16, Ahmadullin et al teaches wherein the information specifying the content of the UI generated by the computer system is generated independently of information specifying the content of the UI for the received  image of the UI (Fig 5: the finalization logic to generate the information specifying the content of the UI (produced upon ‘DONE’ step) is independent of the received as the 

With regards to claim 18. The method of claim 16, Ahmadullin et al teaches further comprising generating at least one additional UI using the information specifying the content of the UI (column 12, lines 11-20: additional/updated-state-of-rendering (the ‘additional UI’) is implemented upon adjustment of spacing values due to user input and aesthetics).

With regards to claim 19. The method of claim 16, the combination of Ahmadullin et al and Tsai et al teaches wherein placing the content included within the one or more of the child elements in the selected locations in the  image includes placing the content included within at least two child elements in selected locations relative to each other, as similarly explained in the rejection of claim 16, and is rejected under similar rationale.

With regards to claim 21, which depends on claim 2, the combination of Ahmadullin et al and Tsai et al teaches wherein the bounding regions for the content in the at least two child elements that is visible in the image are determined independently of bounding regions for the at least two child elements defined by the information specifying content of the UI,  as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

wherein determining the type of content includes determining whether the content is text content, image content or shape content, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Claims 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadullin et al (US Patent: 8977956, issued: Mar. 10, 2015, filed: Jan. 13, 2012) in view of Tsai et al (US Application: US 2015/0347432, published: Dec 3, 2015, filed: June 3, 2014) and further in view of Wang et al (US Application: US 2009/0158134, published: Jun. 18, 2009, filed: Dec. 14, 2007).

With regards to claim 8. The method of claim 1, Ahmadullin et al teaches further comprising generating, by the computer system, [generated/saved information] of the updated location information for the at least one child element (Fig 5,  column 12, lines 10-20: each of the child elements have a locations defined by content descriptors (Fig 1B and 1C) that are updated should an aesthetic criteria between any of the content elements are below an aesthetic threshold in view of the model and the document information is updated).

Additionally, the combination of Ahmadullin and Tsai et al teaches updating the location information for the content included within the at least one of the at least two child elements until the content included within the at least two child elements are positioned …, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However Ahmadullin et al does not expressly teach the generated/saved information about the document’s location information is made in a form of a report.

Yet Wang teaches producing a report on the basis of document analysis is well known (Fig 7A, paragraph 0038: a report is generated and sent to the computer screen based upon analysis of a document and notifying a user of constraint violations encountered).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Ahmadullin et al and Tsai et al’s ability to generate/save information based upon document analysis/processing, such that at least some of the generated information based upon document analysis/processing is in the form of a report as taught by Wang. The combination would have “presented [information] to guide a user to perform possible actions to correct or delete the corresponding error” (Wang, paragraph 0039). 

With regards to claim 10, Ahmadullin et al teaches a non-transitory computer-readable medium having program instructions stored thereon that are executable by a user interface (UI) system to perform operations comprising: 

receiving, by a computer system, information specifying content of a user interface (UI) (Abstract, column 2, lines 9-24 and column 4, lines 1-17: document information that ; 

generating, by the computer system based on the received information, an image that is a rendering  of the UI, wherein the image includes a rendering of at least two child elements in the  UI (Fig 1A, column 2, lines 9-24: the layout model is used to render an initial representation of the document having a plurality of child elements/regions/blocks via the mathematical relationships); 

applying,  by the computer system  a machine learning algorithm on the image to determine location information for content included [for] the at least two child elements … (Fig 1A: the document comprises a plurality of element data regions/portions/blocks and the document (100) is the encompassing bounding element for elements contained within 100, then the elements contained within 100 (such as ref 110 , 120, or 130) are child elements); 

determining, by the computer system, [positioning] … for the at least two child elements relative to each other based on the location information for at least two child elements in the rendered image (Fig 5: each of the child elements have a locations defined by content descriptors (Fig 1B and 1C) that are updated should an aesthetic criteria between any of the content elements are below an aesthetic threshold in view of the model); and 

generating, by the computer system, [information] …  determined for the content [for] at least two child elements (column 12, lines 10-20: the document information is updated to adjust the positional spacing between at least two child elements should the spacing between them need to be adjusted to meet/satisfy an acceptable aesthetic threshold).

However Ahmadullin et al does not expressly teach applying location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; determining, by the computer system, a relative alignment for the content included within the at least two child elements  based on the location information for the content included within the at least two child elements in the  image; … generating, by the computer system, a report of the relative alignment determined for the content included within the at least two child elements.

Yet Tsai et al teaches applying location information for content included within the at least two child elements, wherein the location information includes a position of the content inside the at least two child elements; determining, by the computer system, a relative alignment for the content included within the at least two child elements  based on the location information for the content included within the at least two child elements in the  image (Fig 13-Fig 17, paragraphs 0030, 0084-0086: each image element can be content nested within a family/group 1360 (The family/group 1360 is interpreted as a child element since it is within a web page (parent) container). The web page can include a plurality of parent groups (child elements) and additional child elements are 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amhadullin et al’s ability to determine location formation for content of the at least two child elements to determine updated UI content, such that the location information would have further included location information belonging within the child elements as well when determined updated UI content, as taught by Tsai et al. The combination would have allowed Ahmadullin et al to have reduced layout errors such as misaligned content without having to have the user to be experienced in website design (Tsai et al, paragraph 0009).

However the combination does not expressly teach generating, by the computer system, a report of the relative alignment determined for the content included within the at least two child elements.




 a report of the [constraints] … determined for [elements in a document that was analyzed] (Fig. 3, Fig 7A, paragraph 0038: an updated report is generated that includes identification of elements that were encountered to have an effect on constraints and sent/transmitted to the computer screen based upon analysis of a document and notifying a user of the UI, constraint violations encountered).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Ahmadullin et al and Tsai et al’s ability to generate/save information based upon identified aesthetic constraints for relative spacing/alignment between content within elements using document analysis/processing, such that the generated information reference the identified elements and their respective constraint violations in the form of a report as taught by Wang. The combination would have “presented [information] to guide a user to perform possible actions to correct or delete the corresponding error” (Wang, paragraph 0039). 

With regards to claim 11. The non-transitory computer-readable medium of claim 10, the combination of Ahmadullin et al, Tsai  et al and Wang et al teaches further comprising transmitting, by the computer system, the report to a computer system operating the UI, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.



With regards to claim 13. The non-transitory computer-readable medium of claim 12, the combination of Ahmadullin et al, Tsai et al and Wang et al teaches further comprising transmitting, by the computer system, the updated information specifying the content of the UI to a computer system operating the UI, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

With regards to claim 15. The non-transitory computer-readable medium of claim 10, the combination of Ahmadullin et al, Tsai et al , and Wang et al teaches wherein determining the relative alignment for the content included within the at least two child elements includes determining whether the content included within the at least two child elements are in a selected alignment, and wherein the report includes the determination on whether the at least two child elements are in the selected alignment, as similarly explained in the rejection of claim 10 (constraint violations such as alignment in the combination of Ahmadullin et al and Tsai et al are modified to be included in a report as explained in the combination with Wang in the rejection of claim 10), and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, 10 and 16 the applicant argues that ‘Ahmadullin does not describe determining any information about content or elements in a UI from an image itself [and more specifically] ‘Ahmadullin does not teach … applying a machine learning algorithm on the image …’. In response, the examiner respectfully points out that Ahmadullin analyzes a spatial layout of document content (column 3, lines 15-45 and Fig 5), and at the very least the spatial layout is effectively an image representation of the document, as this spatial layout is what would be viewed by the user. The applicant appears to be arguing/requiring a more specific graphical image representation is analyzed (for example, a pixel based analysis of the document as described in paragraph 0200 of the instant application’s specification). However the claim limitations do not require this type of image analysis, and furthermore, the claimed ‘machine learning algorithm on the image’ is recited at a high level, without requiring how machine learning algorithm is applied on the image, and thus, the examiner interprets this phrase to encompass a spatial analysis algorithm on a document image representation that can adapt/evolve using prior input (see Fig 5 and column 3, lines 15-45 of Ahmadullin). 
With regards to applicant’s argument concerning the other remaining amended claim limitations concerning at least ‘position of content inside the at least two child elements’, the examiner respectfully directs attention to the rejection of claim 1, which 
With regards to claim 2, the applicant argues that newly amended claim language, and the examiner respectfully directs attention to the rejection of claim 2 which now applies a new combination of references (Ahmadullin in view of Tsai et al) for an explanation as to how the new amended language is addressed/taught.
With regards to claim 4, the applicant recites it is allowable for reasons provided earlier, however those reasons has been explained/shown to be not persuasive, and thus, the claim remains rejected.
With regards to new claims 21-23, they are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178